Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 12, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed February 12, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-01130-CV
____________
 
IN RE RUSSELL CRAIG COLLINS, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
December 12, 2008, relator, Russell Craig Collins, filed a petition for writ of
mandamus in this Court.  See Tex. Gov=t Code Ann '22.221 (Vernon 2004); see also
Tex. R. App. P. 52.1.  In his petition, relator requests that this Court compel
the presiding judge of the 133rd District Court, Harris County, to set aside
the court=s order of July 14, 2008, granting the Motion of Jerome and Sally Ellis
to be Named as Next Friend for Samantha Ellis and the Motion to Show Authority
Under Rule 12 of the Texas Rules of Civil Procedure.  On February 3, 2009, the
presiding judge of the 133rd District Court vacated the July 14, 2008 order. 
Relator=s requested relief is moot.  
Accordingly,
the petition for writ of mandamus is ordered dismissed.
PER
CURIAM
Panel consists of Justices Yates,
Guzman, and Sullivan.